J-S06027-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
               v.                              :
                                               :
                                               :
    CARMELLA KLOTZ-COOPER                      :
                                               :
                      Appellant                :   No. 1251 EDA 2021

              Appeal from the PCRA Order Entered July 21, 2020
    In the Court of Common Pleas of Montgomery County Criminal Division
                      at No(s): CP-46-CR-0003000-2017


BEFORE: KUNSELMAN, J., McLAUGHLIN, J., and KING, J.

MEMORANDUM BY McLAUGHLIN, J.:                               FILED JULY 1, 2022

        Carmella Klotz-Cooper appeals the denial of her Post Conviction Relief

Act (“PCRA”) petition. See 42 Pa.C.S.A. §§ 9541-9546. She maintains that

the court erred in rejecting her claim of ineffective assistance of counsel. We

vacate the order and remand for further proceedings.

        The court found Klotz-Cooper guilty of four counts of robbery and one

count of conspiracy following a stipulated bench trial.1 Before the stipulated

trial began, defense counsel engaged in a colloquy with Klotz-Cooper about

her waiver of her right to a jury and proceeding to a stipulated trial. Counsel

explained to Klotz-Cooper that, “with no prior record, your guideline range is

starting [at] about twenty-two months.” N.T., Bench Trial Hearing, 12/5/17


____________________________________________


1   18 Pa.C.S.A. §§ 3701 and 903, respectively.
J-S06027-22



at 10. Under oath, Klotz-Cooper said that she understood. Id. at 5, 10.

Counsel then said, “It is no promise. No one has told you what you are going

to get. We hope to do better?” Klotz-Cooper replied, “Yes.” Id. at 10. She

further agreed that she did not contest the charges or the facts of the case.

Id. at 11.

      Klotz-Cooper also agreed that she had signed a Stipulated Bench Trial

form, she had had sufficient time to review it with counsel, and counsel had

answered all her questions. Id. at 13-14. See Stipulated Bench Trial form,

dated 12/5/17. The form contained a sentence stating, “Furthermore, my

attorney has thoroughly reviewed with me all offers that have been made to

resolve this case.” Id. at 8. Klotz-Cooper’s signature appears below that

sentence. Her trial counsel also signed the form. Immediately above his

signature is the sentence, “Furthermore, I have discussed with my client any

and all guilty plea offers and the consequences of accepting or rejecting the

final offer in this case.” Id.

      The court accepted the jury trial waiver and stipulated bench trial

form. After the prosecutor recited the stipulated facts and admitted certain

documents into evidence, the court found Klotz-Cooper guilty. It later

sentenced her in total to nine to 20 years’ incarceration. We affirmed the

judgment of sentence in January 2019. See Commonwealth v. Klotz-

Cooper, No. 874 EDA 2018, 2019 WL 336197 (Pa.Super. filed January 28,

2019) (unpublished memorandum). Klotz-Cooper did not seek review from

our Supreme Court.

                                    -2-
J-S06027-22



       Klotz-Cooper filed the instant PCRA petition pro se, on October 23,

2019. She alleged:

          1. My original defense counsel never fully explain[ed] my
             options regarding sentencing; sentencing guidelines;
             nor the difference of a jury trial versus bench trial.

          2. My original defense counsel misinformed me regarding
             a plea bargain in which he told me I was offered 22-36
             months, however inevitably denying he ever told me
             that offer.

          3. The judge on my case[] was the judge who sentenced
             my uncle when he molested & raped me at the age of
             12. I felt as tho[ugh] he showed negative bias/prejudice
             towards me sentencing me higher than any of my co-
             defendants.

          4. My defense counsel was obligated to present mitigated
             circumstances/evidence in my defense, however he
             never researched anything prior, during or after my
             proceedings.

          5. My due process rights were violated by defense
             counsel[’]s ineffectiveness of counsel.

          6. The sentence I received of 9 to 20 [years] violated my
             8th amendment right against cruel and unusual
             punishment.

          7. Had defense counsel raised the issues within this PCRA
             they would have succeeded[.] [H]owever due to his
             ineffectiveness, they were never raised.

Pro Se PCRA Petition, filed 10/21/19, at 4 (issues renumbered). Klotz Cooper

also claimed counsel was ineffective for failing to present mitigating factors,

request a Recidivism Risk Reduction Incentive (RRRI)2 sentence, challenge

____________________________________________


2   See 61 Pa.C.S. §§ 4501-4512.



                                           -3-
J-S06027-22



her sentence as an abuse of discretion, and explain the benefits of a jury

trial. Id. at 8.

      The PCRA court appointed counsel who filed a Petition to Supplement

Defendant’s Pro Se PCRA and Request for a Hearing. Counsel’s petition

restated the same claims Klotz-Cooper set forth in her pro se PCRA petition.

Counsel’s petition also included the following allegation, which we repeat

verbatim: “Defense Counsel was ineffective, and therefore her Due Process

Rights were violated and she was prejudiced, for not explained to the

Defendant options regarding a misinformed offer he relayed twenty-two (22)

to thirty-six (36) months Which Counsel subsequently denied.” Petition to

Supplement Defendant’s Pro Se PCRA and Request for a Hearing at 2

(unpaginated).

      The certified record does not show that the PCRA court ruled on the

Petition to Supplement. However, the court appears to have treated it as a

supplemental PCRA petition. The PCRA court issued notice of its intent to

dismiss the petition without a hearing. Klotz-Cooper did not respond. The

court denied the PCRA petition.

      Klotz-Cooper then appealed. She filed a Rule 1925(b) statement, as

ordered. The court penned an opinion stating that because Klotz-Cooper’s

Rule 1925(b) statement had failed to specify the ways in which the PCRA




                                   -4-
J-S06027-22



court had allegedly erred, Klotz-Cooper did not preserve any issues.3 The

court asked this Court to remand the case so it could appoint new counsel to

file a nunc pro tunc Rule 1925(b) statement. PCRA Court 1925(a) Op., filed

12/2/2020 at 5-6. In support, the court cited Commonwealth v. Parrish,

224 A.3d 682, 700 (Pa. 2020). There, the Pennsylvania Supreme Court held

that the filing in a PCRA appeal of a Rule 1925(b) statement that did not

identify the specific error the PCRA court allegedly committed constituted

ineffectiveness per se. Id. at 701-02. The Court determined that the remedy

was to remand for the appointment of new counsel to file a new Rule

1925(b) statement nunc pro tunc.

        In response to the PCRA court’s opinion, Klotz-Cooper’s counsel

withdrew the appeal.4 Klotz-Cooper wrote a pro se letter to the PCRA court


____________________________________________


3   The Rule 1925(b) statement listed one issue:

        The Honorable Court committed an error of law and/or abuse of
        discretion when it held in the July 21, 2020 Order “[A]nd after
        review of PCRA Petition and the Commonwealth's Answer and
        Motion to Dismiss, and an independent review of the record, this
        Court concludes that the Petitioner’s PCRA Petition is devoid of
        merit and that no purpose would be served by any further
        proceedings . . . . It is hereby ORDERED and DECREED that
        PCRA relief is DENIED. and the Petitioner's PCRA Petition is
        hereby DISMISSED, without a hearing.”

Concise Statement of Matters Complained of on Appeal, 8/19/2020.

4See Commonwealth v. Klotz-Cooper, No. 1606 EDA 2020 (filed Jan. 3,
2020).



                                           -5-
J-S06027-22



approximately two and a half months later, in April 2021, noting that the

court had not appointed new counsel

        The PCRA court treated the letter as a motion for counsel and issued

an order in April 2021 appointing counsel. The order directed new counsel to

file a nunc pro tunc appeal. The court later explained in its Rule 1925(a)

opinion that it could not effectuate the remedy of Parrish because prior

counsel had discontinued the appeal. Therefore, “in the interest of justice,” it

directed new counsel to file a nunc pro tunc appeal. PCRA Ct. Op., filed Aug.

9, 2021, at 2 n. 3.5

        New counsel did as directed and timely filed an appeal nunc pro tunc,

and the PCRA court issued a renewed Rule 1925(b) order. Counsel filed a

sufficiently specific     Rule   1925(b)       statement.6   See Pa.R.A.P. 1925(b)

Statement, filed 7/9/21.

____________________________________________


5 This was a proper exercise of discretion to effect the remedy of Parrish.
Moreover, even construing Klotz-Cooper’s letter as a PCRA petition, we
conclude it met the PCRA’s time restrictions and the PCRA court had
jurisdiction to grant the new appeal.

6   The statement raises the following:

        The lower court erred in denying defendant/appellant’s claim,
        without a hearing, that trial counsel was ineffective in his
        representation for failing to properly convey plea offers to
        defendant, in his rejecting plea offers without defendant’s
        consent, and for failing to properly discuss plea offers with
        defendant, so as to allow her to make a knowing and intelligent
        decision whether to accept a negotiated plea offer or reject it, as
        the record is devoid of any evidence whatsoever that plea
(Footnote Continued Next Page)


                                           -6-
J-S06027-22



      In her appellate brief, Klotz-Cooper raises one issue:

      Did the lower court err in denying [Klotz-Cooper’s] claim,
      without a hearing, that trial counsel was ineffective in his
      representation for failing to properly convey plea offers to [Klotz-
      Cooper], in his rejecting plea offers without [Klotz-Cooper’s]
      consent, and for failing to properly discuss plea offers with
      [Klotz-Cooper], so as to allow her to make a knowing and
      intelligent decision whether to accept a negotiated plea offer or
      reject it, as the record is devoid of any evidence whatsoever that
      plea negotiations and offers were ever discussed between
      attorney and client.

Klotz-Cooper’s Br. at v.

      Klotz-Cooper claims that the PCRA court erred by not holding an

evidentiary hearing. She contends that trial counsel was ineffective for

allegedly rejecting plea offers without her consent, failing to properly convey

plea offers to her, and failing to properly discuss offers with her. She

maintains that “the record is devoid of any evidence whatsoever to establish

what plea offers were made, what options were discussed and whether trial

counsel was ineffective in his advice and recommendations.” Id. at 12.

(Footnote Continued) _______________________

      negotiations and offers were ever discussed between attorney
      and client.

      (This claim was awkwardly drafted in the pro se PCRA petition,
      and subsequent filings of prior counsel, to state that “Defense
      counsel was ineffective, and therefore her Due Process Rights
      were violated and she was prejudiced, for not explained (sic) to
      the Defendant options regarding a misinformed offer he relayed
      twenty-two (22) to thirty-six (36) months [w]hich [c]ounsel
      subsequently denied.”)

Concise Statement of Matters Complained of on Appeal, 7/9/2021, at 1.



                                          -7-
J-S06027-22



      Klotz-Cooper expresses in her appellate brief her displeasure with

PCRA counsel’s performance. She faults him for not presenting her claims

before the PCRA court in a way that would garner an evidentiary hearing.

She states that “PCRA counsel did nothing more than simply copy the claims

listed in [Klotz-Cooper’s] unartfully drafted pro se motion.” Klotz-Cooper’s

Br. at 11. She also remarks that counsel’s amended petition repeating her

claim that counsel conveyed an offer of 22-36 months “makes no sense

whatsoever, and it is not surprising that the trial court dismissed the claim.”

Id. at 11, 12.

      When reviewing an order denying PCRA relief, we determine whether it

is supported by the record and free of legal error. Commonwealth v.

Montalvo, 114 A.3d 401, 409 (Pa. 2015) (citation omitted). We review the

denial of a request for an evidentiary hearing for an abuse of discretion.

Commonwealth v. Reid, 99 A.3d 470, 485 (Pa. 2014).

      In Commonwealth v. Bradley, 261 A.3d 381, 401 (Pa. 2021), the

Pennsylvania Supreme Court overruled prior precedents and held that a

PCRA petitioner may raise PCRA counsel’s ineffectiveness at the first

opportunity to do so, even if on appeal. Although Klotz-Cooper’s appellate

brief criticizes PCRA counsel’s performance, it does not discuss the elements

of an ineffectiveness claim as applied to PCRA counsel’s performance. We

nonetheless find the assertion of PCRA counsel’s ineffectiveness to be

sufficient to warrant consideration. In a twist of fate, the Supreme Court




                                     -8-
J-S06027-22



decided Bradley on the very same day that defense counsel filed the

appellate brief in this case.

      On this record, with this unique history, we will vacate the PCRA

court’s order and remand. Counsel’s petition to supplement the PCRA

petition reiterated the pro se claims without material alteration or any

apparent effort to improve or “supplement” the petition. The PCRA court

treated the petition to supplement as the supplemental PCRA petition itself.

This procedure resulted in the court holding the petition to supplement to

the PCRA pleading standard and dismissing the “supplemental” petition.

PCRA counsel never brought this irregularity to the PCRA court’s attention.

Klotz-Cooper made her claims against PCRA counsel at the first opportunity,

once she had new counsel. We vacate the order denying the PCRA petition

and remand for the PCRA court to allow present counsel an opportunity to

file an amended PCRA petition and for the court to address any claims

properly raised in the amended petition.

      Order vacated. Case remanded. Jurisdiction relinquished.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 7/1/2022


                                    -9-